


110 HR 5718 IH: Federal Employees Paid Parental Leave

U.S. House of Representatives
2008-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5718
		IN THE HOUSE OF REPRESENTATIVES
		
			April 8, 2008
			Mrs. Maloney of New
			 York (for herself, Mr. Davis of
			 Illinois, Mr. Hoyer,
			 Mr. George Miller of California,
			 Mr. Tom Davis of Virginia,
			 Ms. Woolsey,
			 Mr. Berman,
			 Ms. DeLauro,
			 Mr. Ellison,
			 Mr. Fattah,
			 Mr. Filner,
			 Mrs. Gillibrand,
			 Mr. Lewis of Georgia,
			 Ms. McCollum of Minnesota,
			 Mr. Moran of Virginia,
			 Mr. Sarbanes,
			 Ms. Schakowsky,
			 Mr. Serrano,
			 Mr. Van Hollen,
			 Mr. Cummings,
			 Mr. Al Green of Texas, and
			 Mr. Kucinich) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform, and in addition to the
			 Committees on House
			 Administration and Education and Labor, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To provide that 8 of the 12 weeks of parental leave made
		  available to a Federal employee shall be paid leave, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Employees Paid Parental Leave
			 Act of 2008.
		2.Paid parental
			 leave under title 5
			(a)Amendment to
			 title 5Subsection (d) of
			 section 6382 of title 5, United States Code, is amended—
				(1)by redesignating such subsection as
			 subsection (d)(1);
				(2)by striking
			 subparagraphs (A), (B), (C), and and inserting
			 subparagraphs (C) and; and
				(3)by adding at the
			 end the following:
					
						(2)An employee may elect to substitute
				for any leave without pay under subparagraph (A) or (B) of subsection (a)(1)
				any paid leave which is available to such employee for that purpose.
						(3)The paid leave that is available to
				an employee for purposes of paragraph (2) is—
							(A)8 administrative workweeks of paid
				parental leave under this subparagraph in connection with the birth or
				placement involved; and
							(B)any annual or sick leave accrued or
				accumulated by such employee under subchapter I.
							(4)Nothing in this subchapter shall be
				considered to require—
							(A)that an employing agency provide paid
				sick leave in any situation in which such employing agency would not normally
				be required to provide such leave; or
							(B)that an employee first use all or any
				portion of the leave described in subparagraph (B) of paragraph (3) before
				being allowed to use the paid parental leave described in subparagraph (A) of
				such subparagraph.
							(5)Paid parental leave under paragraph
				(3)(A)—
							(A)shall be payable from any
				appropriation or fund available for salaries or expenses for positions within
				the employing agency;
							(B)shall not be considered to be annual
				or vacation leave for purposes of section 5551 or 5552 or for any other
				purpose; and
							(C)if not used by the employee before the
				end of the 12-month period (as referred to in subsection (a)(1)) to which it
				relates, shall not accumulate for any subsequent use.
							(6)The Director of the Office shall
				prescribe any regulations necessary to carry out this subsection, including,
				subject to paragraph (4)(B), the manner in which an employee may designate any
				day or other period as to which such employee wishes to use paid parental leave
				described in paragraph
				(3)(A).
						.
				(b)Effective
			 dateThe amendments made by this section shall not be effective
			 with respect to any birth or placement occurring before the end of the 6-month
			 period beginning on the date of the enactment of this Act.
			3.Paid parental
			 leave for Congressional employees
			(a)Amendment to
			 Congressional Accountability ActSection 202 of the Congressional
			 Accountability Act of 1995 (2 U.S.C. 1312) is amended—
				(1)in subsection
			 (a)(1), by adding at the end the following: In applying section
			 102(a)(1)(A) and (B) to covered employees, subsection (d) shall
			 apply.;
				(2)by
			 redesignating subsections (d) and (e) as subsections (e) and (f), respectively;
			 and
				(3)by inserting after
			 subsection (c) the following:
					
						(d)Special rule for
				paid parental leave for Congressional employees
							(1)Substitution of
				paid leaveA covered employee taking leave without pay under
				subparagraphs (A) or (B) of section 102(a)(1) of the Family and Medical Leave
				Act of 1993 (29 U.S.C. 2612(a)(1)) may elect to substitute for any such leave
				any paid leave which is available to such employee for that purpose.
							(2)Amount of paid
				leaveThe paid leave that is available to a covered employee for
				purposes of paragraph (1) is—
								(A)8 workweeks of
				paid parental leave under this subparagraph in connection with the birth or
				placement involved; and
								(B)any additional
				paid vacation or sick leave provided by the employing office to such
				employee.
								(3)LimitationNothing
				in this section shall be considered to require—
								(A)that an employing
				office provide paid sick leave in any situation in which such employing office
				would not normally be required to provide such leave; or
								(B)that a covered
				employee first use all or any portion of the leave described in subparagraph
				(B) of paragraph (2) before being allowed to use paid parental leave described
				in subparagraph (A) of such paragraph.
								(4)Additional
				rulesPaid parental leave under paragraph (2)(A)—
								(A)shall be payable
				from any appropriation or fund available for salaries or expenses for positions
				within the employing office; and
								(B)if not used by the covered employee before
				the end of the 12-month period (as referred to in section 102(a)(1) of the
				Family and Medical Leave Act of 1993 (29 U.S.C. 2612(a)(1))) to which it
				relates, shall not accumulate for any subsequent
				use.
								.
				(b)Effective
			 dateThe amendments made by this section shall not be effective
			 with respect to any birth or placement occurring before the end of the 6-month
			 period beginning on the date of the enactment of this Act.
			4.Conforming
			 amendment to Family and Medical Leave Act for GAO and Library of Congress
			 employeesSection 102(d) of
			 the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(d)) is amended by
			 adding at the end the following:
			
				(3)Special rule for
				GAO and Library of Congress employees
					(A)Substitution of
				paid leaveAn employee of an employer described in section
				101(4)(A)(iv) taking leave under subparagraphs (A) or (B) of subsection (a)(1)
				may elect to substitute for any such leave any paid leave which is available to
				such employee for that purpose.
					(B)Amount of paid
				leaveThe paid leave that is available to an employee of an
				employer described in section 101(4)(A)(iv) for purposes of paragraph (1)
				is—
						(i)8
				workweeks of paid parental leave under this clause in connection with the birth
				or placement involved; and
						(ii)any additional
				paid vacation or sick leave provided by such employer.
						(C)LimitationNothing in this paragraph shall be
				considered to require—
						(i)that an employer described in section
				101(4)(A)(iv) provide paid sick leave in any situation in which such employer
				would not normally be required to provide such leave; or
						(ii)that an employee
				of such an employer first use all or any portion of the leave described in
				clause (ii) of subparagraph (B) before being allowed to use paid parental leave
				described in clause (i) of such subparagraph.
						(D)Additional
				rulesPaid parental leave under subparagraph (B)(i)—
						(i)shall be payable from any appropriation or
				fund available for salaries or expenses for positions with employers described
				in section 101(4)(A)(iv); and
						(ii)if not used by
				the employee of such employers before the end of the 12-month period (as
				referred to in subsection (a)(1)) to which it relates, shall not accumulate for
				any subsequent
				use.
						.
		5.Study
			(a)In
			 generalNot later than 12
			 months after the date of the enactment of this Act, the Government
			 Accountability Office shall study and submit to Congress a written report on
			 the feasibility and desirability of providing an insurance benefit to Federal
			 employees which affords partial or total wage replacement with respect to
			 periods of qualified leave.
			(b)Period of
			 qualified leaveFor purposes of this section, the term
			 period of qualified leave, as used with respect to a Federal
			 employee, means any period of leave under section 6382 of title 5, United
			 States Code, which would otherwise be leave without pay, and which is available
			 by reason of—
				(1)the need to care
			 for the spouse or a son, daughter, or parent of the employee having a serious
			 health condition; or
				(2)a
			 serious health condition affecting the employee that renders such employee
			 unable to perform the functions of the employee’s position.
				(c)Matters for
			 inclusionThe report shall include, at a minimum, the
			 following:
				(1)A
			 brief description of any plans or arrangements under which similar benefits are
			 currently provided to employees in this country (within the private sector or
			 State or local government) or in other countries.
				(2)With respect to
			 any plans or arrangements under which such benefits are currently provided to
			 private or public sector employees in this country—
					(A)the portion or
			 percentage of wages typically replaced;
					(B)how those benefits
			 are generally funded, including in terms of the employer and employee shares;
					(C)whether employee coverage is optional or
			 automatic; and
					(D)any waiting period
			 or other conditions which may apply.
					(3)Identification and
			 assessment of any plans or arrangements described under the preceding
			 provisions of this subsection (or any aspects thereof) which might be
			 particularly relevant to designing the insurance benefit (described in
			 subsection (a)) for Federal employees, including how such benefit might be
			 coordinated with annual leave, sick leave, or any other paid leave available to
			 an employee for the purpose involved.
				
